Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 1 of 6            PageID #:
                                  7156



                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 Michael Maeda, et al.,        )               CV 18-00459 JAO-WRP
                               )
           Plaintiffs,         )
                               )               Second Amended Rule 16
      vs.                      )               Scheduling Order
                               )
 Kennedy Endeavors, Inc.,      )
                               )
           Defendant.          )
 _____________________________ )

            SECOND AMENDED RULE 16 SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16(e), LR 16.3, and the Stipulated to Consent

 Motion to Modify Rule 16 Scheduling Order, the Court enters this amended

 scheduling order:

 TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

 1.    JURY trial in this matter will commence before the Honorable Jill A. Otake,

 United States District Judge on February 28, 2022, at 8:30 AM.

 2.    A final pretrial conference shall be held on January 21, 2022, at 10:00 AM

 before the Honorable Wes Reber Porter, United States Magistrate Judge.

 3.     (RESERVED)

 4.    Pursuant to LR 16.6, each party herein shall serve and file a separate final

 pretrial statement by January 7, 2022.
Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 2 of 6              PageID #:
                                  7157



 MOTIONS:

 5.      All motions to join additional parties or to amend the pleadings shall be filed

 by July 8, 2020 (closed).

 6.      Other non-dispositive motions, except for motions in limine and discovery

 motions, shall be filed by June 30, 2021 (closed).

 7.      Dispositive motions, including Daubert motions, and motions to decertify

 the class, shall be filed by July 2, 2021 (closed).

 8.      Motions in limine shall be filed by January 24, 2022.

 Any opposition memorandum to a motion in limine shall be filed by January 31,

 2022.

 9.      Motions seeking an award of attorneys' fees and related nontaxable expenses

 pursuant to Fed. R. Civ. P. 54(d)(2) shall be filed pursuant to LR54.2.

         DISCOVERY:

 10.     Unless and until otherwise ordered by the Court, the parties shall follow the

 discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f)

 11.     Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other

 party the identity and written report of any person who may be used at trial to

 present expert evidence under Rules 702, 703, or 705 of the Federal Rules of

 Evidence. The disclosures pursuant to this paragraph, except as to expert

 disclosures related to class certification, shall be according to the following
Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 3 of 6            PageID #:
                                  7158



 schedule:

       a.     All plaintiffs shall comply by March 29, 2021 (closed).

       b.     All defendants shall comply by April 28, 2021 (closed).

 Disclosure of the identity and written report of any person who may be called

 solely to contradict or rebut the evidence of a witness identified by another party

 pursuant to subparagraphs a and b hereinabove shall occur within thirty (30) days

 after the disclosure by the other party (closed).

 12.   Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the fact discovery

 deadline shall be April 29, 2021 (closed); expert discovery deadline shall be May

 31, 2021 (closed). Unless otherwise permitted by the Court, all discovery pursuant

 to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be

 completed by the discovery deadline. Unless otherwise permitted by the Court, all

 discovery motions and conferences made or requested pursuant to Federal Rules of

 Civil Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be

 heard no later than thirty (30) days prior to the applicable discovery deadline above

 (closed).

 SETTLEMENT:

 13.   A settlement conference was held on July 20, 2021 before the Honorable

 Wes Reber Porter, United States Magistrate Judge. No further settlement

 conference set at this time.
Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 4 of 6              PageID #:
                                  7159



 14.      (RESERVED)

 15.      (RESERVED)

 TRIAL SUBMISSIONS:

          JURY ISSUES:

 16.      The parties shall prepare in writing and submit to the Court any special voir

 dire inquiries they wish the judge to ask the jury panel.

 17.      The parties shall confer in advance of trial for the purpose of preparing an

 agreed upon special verdict form, if a special verdict form is to be requested. The

 agreed upon special verdict form shall be submitted to the Court. In the event of

 disagreement, the parties shall submit all proposed special verdict forms to the

 Court.

 18.      The parties shall confer in advance of trial for the purpose of preparing an

 agreed upon concise statement of the case that may be read by the trial judge to the

 jury during voir dire. The agreed upon concise statement of the case shall be

 submitted to the Court. In the event of disagreement, the parties shall submit all

 proposed concise statements of the case to the Court.

 19.      Jury instructions shall be prepared in accordance with LR 51.1 and

 submitted to the Court.

 20.      All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall

 be made by January 31, 2022.
Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 5 of 6                PageID #:
                                  7160



        WITNESSES:

 21.    By January 24, 2022, each party shall serve and file a final comprehensive

 witness list indicating the identity of each witness that the party will call at trial

 and describing concisely the substance of the testimony to be given and the

 estimated time required for the testimony of the witness on direct examination.

 22.    The parties shall make arrangements to schedule the attendance of witnesses

 at trial so that the case can proceed with all due expedition and without any

 unnecessary delay.

 23.    The party presenting evidence at trial shall give notice to the other party the

 day before of the names of the witnesses who will be called to testify the next day

 and the order in which the witnesses will be called.

        EXHIBITS:

 24.    By January 17, 2022, the parties shall premark for identification all exhibits

 and shall exchange or, when appropriate, make available for inspection all exhibits

 to be offered, other than for impeachment or rebuttal, and all demonstrative aids to

 be used at trial.

 25.    The parties shall meet and confer regarding possible stipulations to the

 authenticity and admissibility of proposed exhibits by January 24, 2022.

 26.    By January 31, 2022, the parties shall file any objections to the admissibility

 of exhibits. Copies of any exhibits to which objections are made shall be attached
Case 1:18-cv-00459-JAO-WRP Document 198 Filed 08/02/21 Page 6 of 6               PageID #:
                                  7161



 to the objections.

 27.    The original set of exhibits and two copies (all in binders) and a list of all

 exhibits shall be submitted to the Court by February 22, 2022.

        DEPOSITIONS:

 28a. By January 24, 2022, the parties shall serve and file statements designating

 excerpts from depositions (specifying the witness and page and line referred to) to

 be used at trial other than for impeachment or rebuttal.

   b.   Statements counter-designating other portions of depositions or any

 objections to the use of depositions shall be served and filed by January 31, 2022.

        TRIAL BRIEFS:

 29.    By February 14, 2022, each party shall serve and file a trial brief on all

 significant disputed issues of law, including foreseeable procedural and evidentiary

 issues, setting forth briefly the party's position and the supporting arguments and

 authorities.

 30.    (RESERVED)

 OTHERMATTERS: None.
        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, August 2, 2021.




                              \Ves Reber Porter
                              United States Magistrate Judge

Maeda, et al. v. Kennedy Endeavors, Inc.; CV 18-00459 JAO-WRP; Second Amended Rule 16
Scheduling Order
